2016 UT App 21



               THE UTAH COURT OF APPEALS

                    BRYAN FALLSTROM,
                        Petitioner,
                             v.
             DEPARTMENT OF WORKFORCE SERVICES,
                       Respondent.

                       Per Curiam Decision
                         No. 20150202-CA
                      Filed Februray 4, 2016

               Original Proceedings in this Court

                 Bryan Fallstrom, Petitioner Pro Se
              Suzan Pixton, Attorney for Respondent

Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.

PER CURIAM:

¶1     Bryan Fallstrom seeks judicial review of the final decision
of the Workforce Appeals Board (the Board). Fallstrom asserts
that the Board erred in determining that he quit his position
without good cause, thereby making him ineligible for
unemployment benefits.

¶2     The Board’s decision concerning whether a person
voluntarily quit his employment and the associated inquiries
concerning that person’s qualification for benefits are mixed
questions of fact and law that are more fact-like because the case
“does not lend itself to consistent resolution by a uniform body
of appellate precedent.” Carbon County v. Workforce Appeals Bd.,
2013 UT 41, ¶ 7, 308 P.3d 477 (citation and internal quotation
marks omitted). “Because of the fact-intensive conclusions
involved at the agency level,” the Board’s determination in such
matters is entitled to deference. Id. “When a petitioner challenges
an agency’s findings of fact, we are required to uphold the
           Fallstrom v. Department of Workforce Services


findings if they are supported by substantial evidence when
viewed in light of the whole record before the court.” Stauffer v.
Department of Workforce Servs., 2014 UT App 63, ¶ 5, 325 P.3d 109
(citations and internal quotation marks omitted).

¶3      Fallstrom argues that the Board erred in its determination
that he voluntarily quit his employment. A termination of
employment is considered a voluntary quit when the employee
is the moving party in ending the employment relationship. See
Utah Admin. Code R994-405-101(1). The record supports the
Administrative Law Judge’s (ALJ) and the Board’s findings that
Fallstrom was the moving party in ending the employment
relationship. Specifically, Fallstrom requested several weeks off
between June and August of 2014. Fallstrom also indicated that
he did not know if he would be available to work from
September through November of that year. Employer indicated
that it had one to three shifts per week available for Fallstrom
and that Employer did not think it would be able to
accommodate his significant vacation requests. Representatives
of Employer testified that in response to this information
Fallstrom suggested that he simply leave his employment and
come back to work at the end of the time he requested off.
Employer’s manager, in turn, told Fallstrom that she would hire
him back when he returned. Thus, evidence demonstrated that
Fallstrom had the option of continued part-time employment,
but chose to quit instead. Fallstrom contested some of this
testimony. However, both the ALJ and the Board found the
Employer’s account to be more credible. See Salt Lake City Corp.
v. Department of Emp’t Sec., 657 P.2d 1312, 1312 (Utah 1982)
(stating that an agency, as opposed to the reviewing court,
resolves conflicting facts). Accordingly, based on the evidence
presented, we cannot disagree with the Board’s determination
that Fallstrom voluntarily quit his employment.

¶4     A claimant who voluntarily quits employment may still
be entitled to benefits if he shows good cause for the separation
or if denying benefits would be contrary to equity and good
conscience. See Utah Admin Code. R994-405-101(3).



20150202-CA                     2                 2016 UT App 21
           Fallstrom v. Department of Workforce Services


       To establish good cause, a claimant must show
       that continuing the employment would have
       caused an adverse effect which the claimant could
       not control or prevent. The claimant must show
       that an immediate severance of the relationship
       was necessary. Good cause is also established if a
       claimant left work which is shown to have been
       illegal or to have been unsuitable new work.

Id. R994-405-102. Further, even if an adverse effect is shown,
good cause may not be found if the claimant reasonably could
have continued working while looking for other employment.
See id. R994-405-102(1)(b). Here, Fallstrom does not argue that he
had good cause to end his employment; accordingly, we do not
address the issue.

¶5      Fallstrom does argue, however, that it would be contrary
to equity and good conscience to deny him benefits. See id. R994-
405-103. To meet this standard, a claimant must demonstrate
that his actions were reasonable and that there were mitigating
circumstances that would make the denial of benefits an affront
to fairness. See id. R994-405-103(1)(a). The Board determined that
Fallstrom failed to make such a demonstration because he did
not act reasonably. Specifically, the Board determined that
Fallstrom acted unreasonably in asking for an excessive number
of vacation days and in deciding to leave his employment rather
than remaining employed and working the shifts offered.
Accordingly, the Board found that Fallstrom failed to meet the
standards of the equity and good conscience exception.
Fallstrom has provided us with no evidence to demonstrate that
the Board abused its discretion in so finding.

¶6     Accordingly, we decline to disturb the decision of the
Board.




20150202-CA                     3                 2016 UT App 21